Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 10/27/2021.
Claims 1-20 are pending.
Claims 1 and 13-14 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 13-14 under 35 U.S.C. 112(b), have been fully considered and are persuasive.  Therefore, the previous 112(b) rejections for claims 1 and 13-14 have been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 7, and 16 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches claims 1, 7, and 16 limitations, since (1) “Roytman fails to teach or suggest how a new rule is created, how the ‘matching learning module’ functions on the data or how the basis for the new rule is determined”, (2a) “Cauchois does not teach or suggest [an] entire interaction between the user and the VA [virtual agent] is automatically transferred to the LC [live chat] operator (based on learning)” or (2b) “that the LC operator appears to the user as the VA after the conversation has been taken over by the LC operator”, and (3) no art takes “into account input or output length as a factor in determining whether there has been a failure in the virtual assistant”. The examiner respectfully disagrees with all presented arguments. 

(1) It is noted that Applicant’s arguments are recited at a high level in relation to the rejected claims and the Examiner fails to see the relevancy of the arguments posed to the claim set; therefore, the arguments will be interpreted as Roytman’s deficiency of operations in view of the cited passages in the Remarks. Nonetheless, in view of the cited passages of Roytman in the Remarks, Roytman clearly suggests “how a new rule is created”/a basis for the new rule is determined in Applicant’s citation of paragraphs 0069, 0071, 0082, and 0098; and “how the ‘matching learning module’ functions on the data” in Applicant’s citation of paragraphs 0094 and 0098 (Remarks pages 11-12). For full mapping of the claim limitations, see 35 U.S.C 103 section.
(2a) It is noted that the features upon which applicant relies (i.e., “[an] entire interaction between the user and the VA is automatically transferred to the LC operator”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nonetheless, Cauchois previously cited sections, Col. 7, lines 4-38 teach “the VA 414 may provide the query 446 to the LC operator 416.  The query 446 may included the query 404', that may be the query 404 or a modified version of the query 404, and may include other information, such as the conversation history” and further that the “VA 414 may escalate 444 all queries to the LC operator 416...[and] both the query and the response may be displayed in the operator screen view to one or several LC operators”, thus clearly teaching the entire conversation is automatically transferred to a live chat operator as required by the claim limitation language.
(2b) Due to the broadness of the claim language, the Examiner maintains that Cauchois teaches all requirements of the claim limitation. Cauchois previously cited sections, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach “VA 414 determines that escalation 444 to an LC operator 416 is needed”, or that “all queries” should be escalated, and providing the information to the operator. Then a live chat operator “interjecting” to change (the at least one of the human representative or the other human representative conducts) a virtual operator’s (virtual assistant) response to a current user query within an “interjection time” (a live communication with the user or the another user) before it is sent to the user from the virtual operator (appears to the user or the another user as the virtual assistant). 
Here, Cauchois teaches a communication between a user and VA is escalated to a live chat operator, wherein the operator to “provide the response content to the VA 414 and the VA provides the response 402 to the user 406” [Col. 7, lines 4-38], thus clearly teaching the “the LC operator appears to the user as the VA after the conversation has been taken over by the LC operator” as argued.
(3) Due to the broadness of the claim language, the Examiner maintains that the combination of references teach all requirements of the claim limitation. Applicant’s spec, paragraphs 0044 and 0077 state “a length of the user input…(e.g. a number of…terms used by the user…right before an escalation)” including “Frequency”. Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110, identifies (learns) that interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output) within “a user message” triggering “the intervention of a live agent”, and context data of a user assist (are associated) routing (escalating) the conversation to a live agent (human representative).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roytman et al (US Pub 20160110422) hereinafter Roytman, in view of Cauchois et al (US Patent 9973457).
Regarding claim 1, Roytman teaches a method comprising: 
providing, by a computing device, a virtual assistant via a smart device to facilitate a first conversation between a user and the virtual assistant (paragraphs 0007 and 0067 teach “one or more virtual assistants” comprised (provided) on a “query response device (by a computing device/via a smart device)” that allows (facilitates) a user to input a “first user message (first conversation)” to (between) a virtual assistant); 
analyzing, by the computing device, the first conversation, the analyzing including analyzing at least one of explicit user input or output from the virtual assistant (paragraphs 0007 and 0067 teach a query response device (computing device) processing (analyzing) a user’s input being a “first user message (first conversation)” that is seen in paragraphs 0018 and 0088 to be “spoken or written natural language (explicit user input)”); 
based at least in part on the analysis: 
determining that an escalation to a human representative occurred in the first conversation as a result of failure of the virtual assistant (paragraphs 0007 and 0098 teach due to the processing (based on the analysis) of the extracted user messages from a “first user query” (first conversation), the messages “may be routed to a virtual assistant, and then to a live agent (escalation to a human representative occurred) if it is determined that the virtual ; and
assigning a type of the escalation that occurred in the first conversation (paragraphs 0007 and 0096-0098 teach identifying (assigning) what “type of language” a handover event (escalation) corresponds to for the extracted messages from a “first user query” (first conversation); therefore, classifying (typing) the handover event (escalation) as user “dissatisfaction”); 
based at least in part on the type of the escalation, determining contextual data for the escalation wherein the contextual data includes sentiment of the user (paragraphs 0071-0074, 0088, 0096, and 0099-0110 teach processing when and where a user’s input should be routed to a live agent with context data (contextual data) comprising (includes) “the country in which the user is located, the language spoken by the user, past interactions with a given user, etc.”, wherein “past interactions” or user history includes any detected emotions such as frustration or annoyance (wherein the contextual data includes sentiment of the user)); 
based at least in part on the type of the escalation, determining a length of the user input or virtual assistant output at the escalation (Examiner note: Applicant’s spec, paragraph 0044 and 0077 state “a length of the user input…(e.g. a number of…terms used by the user…right before an escalation)” including “Frequency”.
Roytman, paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110, identifies that interaction history, including any detected emotions such as frustration or annoyance, and detected “number of keywords” (length of the user input or virtual ; 
learning, by the computing device, that the contextual data and the length of the user input or virtual assistant output are associated with the escalation to the human representative (Examiner note: Applicant’s spec, paragraph 0044 and 0077 state “a length of the user input…(e.g. a number of…terms used by the user…right before an escalation)” including “Frequency”.
Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110, identifies (learns) that interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output) within “a user message” triggering “the intervention of a live agent”, and context data of a user assist (are associated) routing (escalating) the conversation to a live agent (human representative)), wherein the learning includes: 
identifying and storing correlations between the contextual data, length of the user input or virtual assistant output, and the escalation type (paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110 teach identifying (learning/identifying) that interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output (see above Examiner’s note)) within “a user message” triggering “the intervention of a live agent”, and context data of a user assist in (are correlated) routing (the escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has , and 
identifying and storing failure data that correlates the contextual data and the length of the user input or virtual assistant output to the failure of the virtual assistant that resulted in the escalation (paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110 teach identifying (learning/identifying) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output (see above Examiner’s note)) within “a user message” triggering “the intervention of a live agent”, and context data of a user assist in (are correlated) routing (the escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has become frustrated (failure data) with a virtual assistant’s reply (the failure of the virtual assistant that resulted in the escalation) during the conversation and transfers the user to a live agent. It is further taught that these events (failure data) are constantly being stored in “interaction history” for use in “machine learning, in order to improve the performance of the artificial intelligence module 103.”); 
providing the virtual assistant via the smart device or another smart device to facilitate a second conversation between the virtual assistant and the user or another user (paragraphs 0007, 0067-0068 and 0098 teach a virtual assistant ; 
based at least in part on the learning, determining to escalate the second conversation to at least one of the human representative or another human representative based on the stored correlations (paragraph 0013 and claim 8 teach routing a second user query to the “first live agent (the human representative or another human representative)” due to (based at least in part), as taught in paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110, “automatically” regulating routing through identifying (learning) a user’s interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output (see above Examiner’s note)) within “a user message” triggering “the intervention of a live agent”, and context data (based on the stored correlations)); and 
causing the second conversation to be transferred seamlessly to at least one of the human representative or the other human representative upon determining to escalate based at least in part on the learning (paragraphs 0013, 0071-0074, 0099-0102, 0113, and claim 8 teach identifying (based at least in part on the learning) a user’s interaction history and context data, including flagged interactions taught to the AI, for “automatically” regulating routing (transferring seamlessly) of a second user query (second conversation) to the “first live agent (the human representative or another human representative)”), .
However Roytman does not explicitly teach wherein the at least one of the human representative or the other human representative conducts a live communication with the user or the another user in the second conversation and appears to the user or the another user as the virtual assistant.
Cauchois teaches wherein the at least one of the human representative or the other human representative conducts a live communication with the user or the another user in the second conversation and appears to the user or the another user as the virtual assistant (Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a live chat operator “interjecting” to change (the at least one of the human representative or the other human representative conducts) a virtual operator’s (virtual assistant) response to a current user query within an “interjection time” (a live communication with the user or the another user) before it is sent to the user from the virtual operator (appears to the user or the another user as the virtual assistant). Further, Par 47 [Col. 10, lines 29-40]  teaches a virtual assistant or live chat operator accessing a knowledge base of “past conversations with the same query” for learned data between a live chat operator and user, to apply to the current user query conversation (second conversation)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user 

Regarding claim 2, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach the determining the type of escalation that occurred in the first conversation includes: 
determining that the escalation is not associated with a user greeting (Roytman, paragraphs 0106-0110 teach identifying that the handover (escalation) does not occur (not associated) in the first remarks when both parties state “Hi (user greeting)”); 
determining that the first conversation does not include a single turn (Examiner note: applicant explains a “turn” to be a single dialogue input from either a user or virtual assistant (spec, paragraphs 0033, 0042, 0044 and Fig. 1).
Roytman, paragraphs 0106-0110 teach identifying that interaction between a user and virtual assistant before handover (first conversation) includes multiple inputs (does not include a single turn) from both the user and virtual assistant); 
determining that the escalation is not included in a list of predetermined escalations (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant identifying (determining) and teaching the virtual assistant once the transferred situation is assessed and resolved; therefore, the AI virtual assistant is shown not previously ; and 
determining that the escalation is a particular type of escalation indicating that the escalation was due to a failure of the virtual assistant (Roytman, paragraphs 0096-0118 teach identifying (determining) what “type of language” causes a handover event (escalation), therefore, classifying (particular typing) the handover event (escalation) as user “dissatisfaction” or frustration based on a virtual assistant’s reply (due to a failure of the virtual assistant)).

Regarding claim 3, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach the determining the type of escalation that occurred in the first conversation includes: 
determining that the escalation is not associated with a first escalation class, the first escalation class indicating that a user desires to be transferred to the human representative (Roytman, paragraphs 0094-0118 teach different types of ways to handover a user to a live agent (human representative), one being detecting keywords in a user message suggesting “that a virtual assistant will no longer be able to resolve the user issue (first escalation class indicating that a user desires to be transferred to the human representative)”. Another particular escalation type (escalation is not associated with a first escalation class) using a “user satisfaction threshold” that is compared to “the number N of messages (the escalation) between a user and a virtual assistant before a live agent is invited to take over the query resolution”); 
determining that the escalation is not associated with a second escalation class, the second escalation class indicating that the virtual assistant is required to transfer to the human representative (Roytman, paragraphs 0094-0118 teach different types of ways to handover a user to a live agent (human representative), one being the system being configured according to “‘customer experience’ versus a ‘priority on cost or resource allocation’”, therefore adjusting the system to connect (indicating that the virtual assistant is required to transfer) the user to a live agent (human representative) “for most if not all inquiries” (second escalation class). Another particular escalation type (escalation is not associated with a second escalation class) using a “user satisfaction threshold” that is compared to “the number N of messages (the escalation) between a user and a virtual assistant before a live agent is invited to take over the query resolution”); and 
based at least in part on determining that the escalation is not associated with the first escalation class and the second escalation class, determining that the escalation is associated with a third escalation class, the third escalation class indicating that the escalation was due to a failure of the virtual assistant (Roytman, paragraphs 0073 and 0099-0102 teach a particular escalation type (escalation is not associated with the first escalation class and the second escalation class) using a “user satisfaction threshold” that is compared to “the number N of messages (third escalation class) between a user and a virtual assistant before a live agent is invited to take over (escalation is associated with a third escalation class indicating that the escalation was due to a failure of the virtual assistant) the query resolution”).

Regarding claim 4, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach the NLP output comprises at least one of: 
a concept determined for user input at the escalation; 
a vocab term determined for the user input at the escalation (Roytman, paragraphs 0082, 0088, 0096 and 0106-0118 teach generating a “natural language response” with keywords based on a user’s interpreted (determined) “spoken or written natural language” input that can consist of a “certain keyword (vocab term) or query (vocab terms)” to cause a handover event (escalation) to a live agent); 
a building block determined for the user input at the escalation; or 
an intent determined for the user input at the escalation.

Regarding claim 5, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach the contextual data comprises at least one of: 
a geographic location of the user when the escalation occurred in the first conversation (Roytman, paragraph 0064 teaches location of the user making the query. Paragraphs 0064, 0071 and 0098 teach processing when and where a user’s input should be routed (escalated) to a live agent with context (contextual) data comprising “the country in which the user is located (geographic location), the language spoken by the user, past interactions with a given user, etc.”); 
a sensor reading from the smart device obtained when the escalation occurred in the first conversation; 
a calendar event during a period of time that includes the escalation; 
weather conditions when the escalation occurred in the first conversation; 
a time of day when the escalation occurred in the first conversation; 
an input mode used by the user when the escalation occurred in the first conversation; or 
user profile information for the user (Roytman, paragraph 0084 teaches context information (contextual data) comprising a user’s social network (profile) information of “age, preferences, spoken languages, etc.”).

Regarding claim 6, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach receiving input from at least one of the human representative or the other human representative (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant (representative) interacting with the user (receiving input), identifying and teaching (receiving input) the virtual assistant a solution once the transferred situation is assessed and resolved);
 determining a response for the second conversation based at least in part on the input from the human representative or the other human representative (Roytman, paragraphs 0096-0118 teach a virtual assistant handling (determining) a solution (response) for a “second user query from a second user” due to the live agent’s (human representative) teachings (input)); and 
providing the response during the second conversation as originating from the virtual assistant (Roytman, paragraphs 0096-0118 teach a virtual assistant (as originating from the virtual assistant) handling (providing) a solution (response) for a “second user query from a second user” after being taught by a live agent (second conversation)).
Roytman at least implies providing the response during the second conversation as originating from the virtual assistant.
Cauchois teaches providing the response during the second conversation as originating from the virtual assistant (Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a live chat operator (human representative or the other human representative) “interjecting” to change a virtual operator’s (virtual assistant) response to a current user query within an “interjection time” (providing the response) before it is sent to the user from the virtual operator (as originating from the virtual assistant). Further, Par 47 teaches a virtual assistant or live chat operator accessing a knowledge base of “past conversations with the same query” for learned data between a live chat operator and user, to apply to the current user query conversation (during the second conversation)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user interactions in order to improve customer satisfaction from virtual operator interaction by manually changing/validating a response before sending to the user (Cauchois, Col. 7, 

Regarding claim 7, Roytman teaches a system comprising: 
one or more processors; and memory communicatively coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising (paragraphs 0076, 0119, 0123-0124 and 0127 teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a memory that stores “program instructions”):
receiving a conversation record regarding a conversation between a virtual assistant and a user (paragraphs 0094-0106 teach monitoring (receiving) a continuous dialog (conversation record) with (between) a “user” and “virtual assistant”); 
determining that a failure occurred in the conversation that is attributable to the virtual assistant (paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (failure occurred) with a virtual assistant’s reply (attributable to the virtual assistant) during the conversation and transfers the user to a live agent); 
determining a location in the conversation where the failure occurred (paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (failure occurred) with a virtual assistant’s reply after the initial greeting and question response (location) during the conversation (in the conversation)); 
determining contextual data for the location in the conversation (paragraphs 0071-0074 and 0096-0118 teach detecting (determining) that a user has become frustrated with a virtual assistant’s reply after the initial greeting and question response (location) during the conversation (in the conversation), thus rerouting the user to a live agent with context (contextual) data comprising “the country in which the user is located, the language spoken by the user, past interactions with a given user, etc.”); 
determining a length of the user input or virtual assistant output for the location in the conversation (Examiner note: Applicant’s spec, paragraph 0044 and 0077 state “a length of the user input…(e.g. a number of…terms used by the user…right before an escalation)” including “Frequency”.
Roytman, paragraphs 0071-0074, 0082, and 0096-0118 teach detecting (determining) that a user has become frustrated with a virtual assistant’s reply after the initial greeting and question response (location) during the conversation (in the conversation) and based on detected “number of keywords” (length of the user input or virtual assistant output) within “a user message” triggering “the intervention of a live agent”, thus rerouting the user to a live agent with stored/detected interaction history/user’s input at the handover (conversation data)); and 
learning that the contextual data and the length of the user input or virtual assistant output are associated with the failure (paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110, identifies (learns) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output (see ;
wherein the learning includes identifying and storing escalation data that correlates the contextual data and the length of the user input or virtual assistant output to the escalation and identifying and storing failure data that correlates the contextual data and the length of the user input or virtual assistant output to a failure of the virtual assistant that results in the escalation (paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110 teach identifying (learning/identifying) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output (see above Examiner’s note)) within “a user message” triggering “the intervention of a live agent”, and context data of a user assist in (are correlated) routing (the escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has become frustrated (failure data) with a virtual assistant’s reply (a failure of the virtual assistant) during the conversation and transfers the user to a live agent. It is further taught that these events (escalation data) are constantly being stored in “interaction history” for use in “machine learning, in order to improve the performance of the artificial intelligence module 103.”);
and causing subsequent conversations between the virtual assistant and the user or another user to be transferred seamlessly from the virtual assistant to a human representative upon detection of the failure of the virtual assistance based on the stored escalation data (paragraphs 0013, 0071-0074, 0082, 0096-0118, , wherein interaction by the human representative appears to the user or the another user as if originating from the virtual assistant, and due to “automatically” regulating routing through identifying a user’s interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” (see above Examiner’s note) within “a user message” triggering “the intervention of a live agent”, and context data (based on the stored escalation data)), .
However Roytman does not explicitly teach wherein after the seamless transfer, the human representative conducts live communication with the user or the another user, wherein the live communication by the human representative appears to the user or the another user as the virtual assistant.
Cauchois teaches wherein after the seamless transfer, the human representative conducts live communication with the user or the another user, wherein the live communication by the human representative appears to the user or the another user as the virtual assistant (Col. 6, lines 22-32, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user interactions in order to improve customer satisfaction from virtual operator interaction by manually changing/validating a response before sending to the user (Cauchois, Col. 6, lines 22-32, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23).

Regarding claim 8, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises determining that the virtual assistant was unable to provide a response or perform a task that satisfies user input in the conversation (Roytman, paragraphs .

Regarding claim 9, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises determining that an escalation to a human representative occurred in the conversation (Roytman, paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (failure) with a virtual assistant’s reply (is attributable to the virtual assistant) during the conversation and transfers (escalation occurred in the conversation) the user to a live agent (human representative)).

Regarding claim 10, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises determining that the sentiment of the user changed from a first state to second state due to a response from the virtual assistant (Roytman, paragraphs 0099-0106 teach detecting (determining) that a user has become frustrated (the sentiment of the user changed from a first state to second state) with a virtual assistant’s reply (due to a response from the virtual assistant) during the conversation (failure occurred in the conversation)).

Regarding claim 11, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises determining that the sentiment of the user changed from a first state to second state due to a task that was performed by the virtual assistant (Roytman, paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (the sentiment of the user changed from a first state to second state) with a virtual assistant’s reply of providing an instructional video (due to a task that was performed by the virtual assistant) during the conversation (failure occurred in the conversation)).

Regarding claim 12, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises: 
determining that the conversation does not include a single user turn (Examiner note: applicant explains a “turn” to be a single dialogue input from either a user or virtual assistant (spec, paragraphs 0033, 0042, 0044 and Fig. 1).
Roytman, paragraphs 0106-0110 teach identifying that interaction between a user and virtual assistant before handover (first conversation) includes multiple inputs (does not include a single turn) from both the user and virtual assistant); 
determining that the conversation is associated with an escalation to a human representative (Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in paragraphs 0071-0074 and 0099-0102, ; 
determining that the conversation includes at least one user turn that is (i) not related to the escalation and (ii) not a user greeting (Roytman, paragraphs 0106-0110 teach identifying that the handover (escalation) does not occur (not related) in the first remarks when both parties state “Hi (user turn/greeting)”); 
determining that the escalation is not included in a list of predetermined escalations (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant identifying (determining) and teaching the virtual assistant once the transferred situation is assessed and resolved; therefore, the AI virtual assistant is shown not previously knowing (not included in a list of predetermined) the reason for handover (escalations)); and 
determining that the failure is attributable to the virtual assistant (Roytman, paragraphs 0099-0106 teach detecting (determining) that a user has become frustrated (failure) with a virtual assistant’s reply (is attributable to the virtual assistant) during the conversation).

Regarding claim 13, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the operations further comprise: 
providing the virtual assistant via a smart device to facilitate another conversation between the virtual assistant and the user (Roytman, paragraphs 0073 and 0088 teach storing all conversations “between each user and a live ; 
based at least in part on the learning, determining to escalate, during the another conversation, to a human representative (Roytman, paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110 teach identifying that interaction history (based at least in part on the learning), including any detected emotions and context data, for identifying “number of keywords” within “a user message” in the new conversation (during the another conversation) thus triggering “the intervention of a live agent” (determining to escalate…to a human representative)); and 
causing the another conversation to be transferred to the human representative (Roytman, paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110 teach identifying that interaction history, including any detected emotions and context data, for identifying “number of keywords” within “a user message” in the new conversation thus triggering “the intervention of a live agent” (causing the another conversation to be transferred to the human representative)).
Roytman at least implies providing the virtual assistant via a smart device to facilitate another conversation between the virtual assistant and the user (see mapping above), however Cauchois teaches providing the virtual assistant via a smart device to facilitate another conversation between the virtual assistant and the user (Col. 3, lines 39-63 teach a “user device”, wherein “the LC system 100 may provide a response 102 to a query 104, entered by a user 106 via a user screen view 108 on a user interface” (providing the virtual assistant via a smart device), and further taught in Col. 6, lines 22-32, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23, a live chat operator “interjecting” to change a virtual operator’s (virtual assistant) response to a current user query (another conversation (see below)) within an “interjection time” before it is sent to the user from the virtual operator. Further, Par 47 [Col. 10, lines 29-40] teaches a virtual assistant or live chat operator accessing a knowledge base of “past conversations with the same query” for learned data between a live chat operator and user, to apply to the current user query conversation (facilitate another conversation between the virtual assistant and the user)).
Roytman and Cauchois are combinable for the same rationale as set forth above with respect to claim 7.

Regarding claim 14, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the contextual data comprises at least one of: 
a geographic location of the user when the failure occurred in the first conversation (Roytman, paragraph 0064 teaches location of the user making the query. Paragraphs 0064, 0071 and 0098 teach processing when and where a user’s input should be routed (failure occurred) to a live agent with context (contextual) data ; 
a sensor reading from a device in possession of the user, the sensor reading obtained when the failure occurred in the first conversation; 
a calendar event during a period of time that includes the failure; 
weather conditions when the failure occurred in the first conversation; 
a time of day when the failure occurred in the first conversation; 
an input mode used by the user when the failure occurred in the first conversation; or 
user profile information for the user (Roytman, paragraph 0084 teaches context information (contextual data) comprising a user’s social network (profile) information of “age, preferences, spoken languages, etc.”).

Regarding claim 15, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the executable instructions further causing the processors to learn conversation data is associated with the failure, wherein the conversation data comprises at least one of: 
user input at the failure (Roytman, paragraph 0088 teaches the interaction history (conversation data) “including messages sent to and from the user (user input)”, as further taught in paragraphs 0099-0102, up until the transfer (associated with the failure)); 
a response of the virtual assistant at the failure (Roytman, paragraph 0088 teaches the interaction history “including messages sent to and from the user” from the ;
(iii) a goal that is determined for responding to the user input at the failure;
(iv) a task that was performed by the virtual assistant at the failure;
(v) Natural Language Processing (NLP) output from processing the user input at the failure (Roytman, paragraph 0088 teaches generating a “natural language response” based on a user’s interpreted “spoken or written natural language” input);
(vi) a duration of time in the first conversation up to the failure (Roytman, paragraphs 0099-0102 teach using a threshold, for determining when a live agent should take over, that is compared to “a duration of call between the user and system”);
(vii) a number of turns in the first conversation up to the failure (Roytman, paragraphs 0099-0102 teach using a “user satisfaction threshold” that is compared to “the number N of messages (turns in the first conversation) between a user and a virtual assistant before a live agent is invited to take over (failure) the query resolution”).

Regarding claim 16, Roytman teaches one or more non-transitory computer readable media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising (paragraphs 0076, 0119, 0123-0124 and 0127 teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a “computer storage medium (non-transitory computer readable media)” that stores “program instructions (computer-readable instructions)”): 
receiving conversation records, the conversation records including data regarding a plurality of conversations (paragraphs 0094-0106 teach monitoring (receiving) continuous dialogs (conversation records) with a “user”, “virtual assistant” and “live agent” (conversation records including data regarding a plurality of conversations)); 
without human intervention, the processor performing a first filtering process with the plurality of conversations to remove conversations that each include a single user turn, the first filtering process determining a subset of the plurality of conversations (paragraphs 0076, 0119, 0123-0124 and 0127 teach a device comprising “one or more processors” that in paragraphs 0039-0047 and 0101-0118, automatically filter (first filtering process without human intervention) all interactions (plurality of conversations) to identify “good candidates (determining a subset of the plurality of conversations)” of interactions for enriching “existing artificial intelligence rules” as seen being multiple turns within a single conversation (thus, ruling out conversations including a single user turn)); 
without human intervention, the processor performing a second filtering process with a first conversation in the subset of the plurality of conversations, the second filtering process including (paragraphs 0076, 0119, 0123-0124 and 0127 teach a device comprising “one or more processors” that in paragraphs 0039-0047 and 0101-0118, automatically and iteratively filtering (second filtering process without human intervention) regarding the original intercepted interactions (first conversation in the subset of the plurality of conversations).): 
filtering out user turns in the first conversation that are associated with a greeting (paragraphs 0039-0047 and 0101-0118 teach automatically and iteratively filtering interactions to detect an interaction for machine learning training that identifies the handover event, the system has thus ruled out (filters out) other interactions (turns) including the first remarks (turns) when both parties state “Hi (associated with a greeting)”);
filtering out user turns in the first conversation that are part of a sequential series of user turns requesting to escalate where the sequential series of user turns includes an initial user turn in the first conversation (paragraphs 0039-0047, 0088, 0101-0118 teach automatically and iteratively filtering interactions to detect an interaction for machine learning training that identifies the handover event of emotion, the system has thus ruled out (filters out) other interactions (user turns in the first conversation that are a part of a sequential series including an initial user turn in the first conversation) including detected keywords in a user message suggesting “that a virtual assistant will no longer be able to resolve the user issue (requesting to escalate)”); and 
filtering out user turns in the first conversation that are associated with an escalation from a list of predetermined escalations (paragraphs 0039-0047, 0088, 0099-0118 teach automatically and iteratively filtering interactions to detect an interaction causing a handover event (filtering out user turns in the first conversation) and teaching the virtual assistant once the transferred situation is assessed and resolved; therefore, the AI virtual assistant ; 
without human intervention, the processor determining that an escalation is associated with a particular user turn in the first conversation that has not been filtered out in the second filtering process (paragraphs 0076, 0119, 0123-0124 and 0127 teach a device comprising “one or more processors” that in paragraphs 0039-0047 and 0101-0118 teach automatically and iteratively filtering interactions (without human intervention) to detect an interaction (particular user turn in the first conversation) for machine learning training that identifies the handover event (escalation), the system has thus ruled out other interactions (has not been filtered out in the second filtering process)); 
tagging, with an identifier, the particular user turn, the identifier indicating that the escalation was due to a failure of the virtual assistant (paragraphs 0043-0047 and 0096-0118 teach by a live agent flagging (tagging, with an identifier) an interaction (particular user turn) for machine learning training that identifies the handover event (escalation). It is further taught that the “type of language” is identified, therefore, classifying the handover event (escalation) as user “dissatisfaction” or frustration based on a virtual assistant’s reply (due to a failure of the virtual assistant).); and
specifying conditions to automatically trigger escalation and transfer of a conversation to a human representative based on the failure of the virtual assistant (paragraphs 0096-0118 teach when detecting that a user has become frustrated (such as keyword detection) with a virtual assistant’s reply (specified conditions based on the failure of the virtual assistant) during the conversation, “[a] natural handover is automatically triggered, opening a live session with an available human assistant”, thus transferring the user to a live agent (trigger escalation a conversation to a human representative)), the conditions including length of user input or virtual assistant output (Examiner note: Applicant’s spec, paragraph 0044 and 0077 state “a length of the user input…(e.g. a number of…terms used by the user…right before an escalation)” including “Frequency”.
Roytman, paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110 teach identifying that interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output) within “a user message” triggering “the intervention of a live agent”, and context data of a user assist in routing (escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has become frustrated with a virtual assistant’s reply (the failure of the virtual assistant that resulted in the escalation) during the conversation and transfers the user to a live agent.).
However Roytman does not explicitly teach wherein the escalated conversation between the human representative and the user appears to the user as the virtual assistant.
Cauchois teaches wherein the escalated conversation between the human representative and the user appears to the user as the virtual assistant (Col. 6, lines 22-32, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user interactions in order to improve customer satisfaction from virtual operator interaction by manually changing/validating a response before sending to the user (Cauchois, Col. 6, lines 22-32, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23).

Regarding claim 17, the combination of Roytman and Cauchois teach all the claim limitations of claim 16 and further teach the operations further comprise: 
based at least in part on tagging the user turn with the identifier: 
determining contextual data at a time of the escalation associated with the particular user turn (Roytman, paragraphs 0071-0074 and 0096-0118 teach a live agent flagging an interaction (based at least in part on tagging the the language spoken by the user, past interactions with a given user, etc.”);
determining conversation data at the time of the escalation associated with the particular user turn (Roytman, paragraphs 0071-0074 and 0096-0118 teach a live agent flagging an interaction (based at least in part on tagging the user turn with the identifier), thus detecting (determining) that a user has become frustrated with a virtual assistant’s reply in the interaction (associated with the particular user turn) during the conversation, thus rerouting the user to a live agent with stored/detected interaction history/user’s input at the handover (conversation data at a time of the escalation)); and 
learning that the contextual data and the conversation data are associated with escalating to the human representative (Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in 0071-0074, 0088, 0096, and 0099-0110, identifies (learns) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, and context data of a user assist (are associated) routing (escalating) the conversation to a live agent (the human representative)), wherein the learning includes identifying and storing escalation data that correlates the contextual data and the conversation data to the escalation and identifying and storing failure data that correlates the contextual data and the conversation data to a failure of the virtual assistance that results in the escalation (Roytman, 0071-0074 and 0088, 0096, and 0099-0110 teach identifying (learning/identifying) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, and context data of a user assist in (are correlated) routing (the escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has become frustrated (failure data) with a virtual assistant’s reply (a failure of the virtual assistant) during the conversation and transfers the user to a live agent. It is further taught that these events (escalation data) are constantly being stored in “interaction history” for use in “machine learning, in order to improve the performance of the artificial intelligence module 103.”).

Regarding claim 18, the combination of Roytman and Cauchois teach all the claim limitations of claim 16 and further teach the contextual data comprises at least one of: 
a geographic location of the user during the first conversation (Roytman, paragraph 0064 teaches location of the user making the query. Paragraphs 0064, 0071 and 0098 teach processing when and where a user’s input (first conversation) should be routed (escalated) to a live agent with context (contextual) data comprising “the country in which the user is located (geographic location), the language spoken by the user, past interactions with a given user, etc.”); 
a sensor reading from the smart device obtained during the first conversation; 
a calendar event during a period of time that includes the escalation; 
weather conditions during the first conversation; 
a time of day when the first conversation occurred; 
an input mode used during the first conversation; or 
user profile information for the user of the first conversation (Roytman, paragraphs 0071, 0084 and 0096-0118 teach context information (contextual data) comprising a user’s social network (profile) information of “age, preferences, spoken languages, etc.” used in routing a user’s input (first conversation)).

Regarding claim 19, the combination of Roytman and Cauchois teach all the claim limitations of claim 16 and further teach the conversation data comprises at least one of: 
user input at the escalation (Roytman, paragraph 0088 teaches the interaction history “including messages sent to and from the user (user input)”, as further taught in paragraphs 0099-0102, up until the transfer (escalation)); 
a response of the virtual assistant at the escalation (Roytman, paragraph 0088 teaches the interaction history “including messages sent to and from the user” from the virtual assistant (response of the virtual assistant), as further taught in paragraphs 0099-0102, up until the transfer (escalation));
(iii) a goal that is determined for responding to the user input at the escalation;
(iv) a task that was performed by the virtual assistant at the escalation;
(v) Natural Language Processing (NLP) output from processing the user input at the escalation (Roytman, paragraph 0088 teaches generating a “natural language response” based on a user’s interpreted “spoken or written natural language” input);
(vi) a duration of time in the first conversation up to the escalation (Roytman, paragraphs 0099-0102 teach using a threshold, for determining when a live agent should take over, that is compared to “a duration of call between the user and system”);
(vii) a number of turns in the first conversation up to the escalation (Roytman, paragraphs 0099-0102 teach using a “user satisfaction threshold” that is compared to “the number N of messages (turns in the first conversation) between a user and a virtual assistant before a live agent is invited to take over (escalation) the query resolution”); or
(viii) a length of the user input or virtual assistant output at the escalation.

Regarding claim 20, the combination of Roytman and Cauchois teach all the claim limitations of claim 19 and further teach the NLP output comprises at least one of: 
a concept determined for user input at the escalation; 
a vocab term determined for the user input at the escalation (Roytman, paragraphs 0082, 0088, 0096 and 0106-0118 teach generating a “natural language response” with keywords based on a user’s interpreted (determined) “spoken or written ; 
a building block determined for the user input at the escalation; or 
an intent determined for the user input at the escalation.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams et al (US Pub 20050105712) teaches escalating calls between a person and a “software agent” to a “human agent”, wherein the conversations can include “a second set…of conversations”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123